Citation Nr: 1123818	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  08-07 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an anxiety disorder not otherwise specified, with dysthymia, and major depressive disorder with psychotic features.

2.  Entitlement to service connection for migraine headaches, to include as secondary to a claimed psychiatric disorder.  

3.  Entitlement to service connection for a left knee disorder. 

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 4, 1997, to December 13, 1997.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified before the undersigned Acting Veterans Law Judge in February 2011.  A transcript of that hearing is of record.

The RO characterized one of the claims as service connection for anxiety disorder not otherwise specified, with dysthymia; however, the record also raises a claim of major depressive disorder with psychotic features.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for one psychiatric disorder may encompass claims for service connection for other psychiatric disabilities which could reasonably be raised by the Veteran's symptoms, description of the disability and the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Accordingly, the Board has recharacterized the issue as reflected on the cover sheet.

The Board also notes that the RO certified a sixth issue on appeal involving a claim for entitlement to service connection for allergic reactions to hair and medications.  The Board finds that this ministerial action was in error, and such action does not serve to create jurisdiction for the Board to address this issue.  Although the January 2008 statement of the case contained this issue, the Veteran submitted a March 2008 VA Form 9 on which he checked Box 9B, indicating that he was only appealing the issues he specifically listed.  These five issues are the ones, and only the ones, that are listed on the title page of this decision.  In addition, at the February 2011 Travel Board hearing, and as documented in the transcript of that hearing, the parties agreed during a pre-hearing conference that only the five issues listed on the title page of this decision are the ones being appealed by the Veteran, and these issues do not include the allergic reactions matter.  Therefore, the Board finds that the five issues listed on the cover page of this decision are the only issues that the Veteran perfected for the Board's consideration on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that additional development is required to adjudicate the Veteran's claims.  VA is obligated to obtain a VA medical examination or opinion for claims in cases, such as this one, where there is (1) evidence of a current disability or symptoms of a disability, (2) evidence of an in-service event, injury, or disease, and (3) an indication that there may be a connection between the two.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.326 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To this end, the Veteran was provided VA medical examinations in conjunction with these claims in October 2005, with a mental health addendum report supplied in November 2005.  

An October 2005 VA examiner provided negative nexus opinions for the Veteran's claimed bilateral knee, low back and headache disabilities.  In addition, a separate VA mental health examiner provided an opinion in an October 2005 examination report and November 2005 addendum report.  After reviewing the record, the Board finds that the October 2005 VA examination reports and November 2005 addendum are inadequate.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide only unsupported conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the VA examiner noted that the Veteran was treated for bilateral knee pain consistent with patellofemoral pain syndrome in service.  The examiner also noted that there were no post service records to review, although the Veteran reported left knee surgery in 2003.  The VA examiner diagnosed the Veteran with bilateral patellofemoral pain syndrome and opined that it had its onset during military service and that it was the "etiology of the continuation of knee pain extended repetitive use of both knees"  However, the examiner then opined that the Veteran's current left knee condition was primarily due to his nonservice-connected acute injury and that no more that 10-20 percent of the Veteran's current left knee condition was attributable to his patellofemoral knee condition.  This opinion is internally inconsistent and highly confusing.  Accordingly, a remand is required as this opinion is not adequate for adjudication purposes.  See 38 C.F.R. § 4.2.  

The October 2005 VA examiner also commented in his negative low back nexus opinion that the Veteran's symptoms are very consistent with an abnormal gait secondary to the Veteran's left knee condition.  Given that the Board finds the VA examiner's bilateral knee disorder opinion wanting, any opinion reliant on that knee opinion must also be found wanting.  Finally, in reference to the Veteran's headaches, the examiner noted that he could not provide an opinion without resort to speculation, because the absence of any treatment records limited his ability to draw a nexus of continuation.  This is a non-opinion, and hence it is not adequate for rating purposes, and also does not satisfy VA's duty to assist.  

During the October 2005 mental health examination, the examiner diagnosed the Veteran with dysthymia, adjustment disorder not otherwise specified, and rule out possible posttraumatic stress disorder secondary to childhood abuse.  She raised the theory of aggravation of a preexisting condition for service connection purposes when she noted that, based on the information provided by the Veteran, it appeared that his depression and anger were primarily linked to pre-military events and then aggravated by stressors external to his military experience during his time in service.  She opined that the Veteran's current mental health condition did appear to be connected to the condition manifested during his military service.  However, she indicated that additional testing was requested for purposes of fully resolving this matter.  

In a November 2005 addendum (after neuropsychological testing was completed), the examiner continued diagnoses of dysthymia and adjustment disorder not otherwise specified, but also included cannabis use/abuse and a history of malingering, per the neuropsychological testing.  The VA mental health examiner noted that the neuropsychological examiner found that according to the type of profile the Veteran's testing results indicated, there was a 100 percent likelihood of feigning symptoms and that he was exaggerating the severity of his impairment.  The mental health examiner also noted that, in her October 2005 examination report, she indicated that it did not appear that the Veteran's mental disorder was specifically caused by military specific trauma/experiences.  The Board finds, in view of the above, that any etiology opinion as to the Veteran's claimed psychological disorder, including whether it preexisted service and was aggravated by service, is confusing at best and incomplete in both the October 2005 examination report and the November 2005 addendum report.  

The October 2005 VA examiner for the Veteran's knees, back and headache specifically noted in his report that "[n]o records are available for any medical treatment provided to the veteran since leaving military service." The October 2005 VA mental health examiner noted that "[t]reatment records available through DCHP (minimal) were reviewed."  As the Veterans claims file now contains private treatment records predating the VA examinations but that had not yet been associated with the file, it is clear that the examiner did not consider all relevant information in providing the opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  A physician providing a nexus opinion must be "informed of the relevant facts," and such did not occur with respect to these matters Nieves-Rodriguez, 22 Vet. App. at 303.  

Since the October 2005 examiner that evaluated the Veteran's claimed bilateral knees, back and headache disorders did not appear to have had access to private treatment records (which were added to the claims file after the examination) and provided incomplete and confusing medical opinions, the Board finds that these opinions are not adequate for rating purposes.  Therefore, a new examination(s) with a nexus opinion should be provided to the Veteran.  In addition, since the October 2005 mental health examiner did not appear to have access to private treatment records (which were added to the claims file after the examination), and because the Veteran has received significant treatment for mental health issues since 2005, the Board finds that a new medical opinion is required.  Thus, a new mental health examination with a nexus opinion must be provided to the Veteran on remand.  

With respect to the matter of aggravation of a preexisting condition, it is observed that this theory of service connection has a different evidentiary standard than the theory of direct service connection.  Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of aggravation may be rebutted only by clear and unmistakable evidence.  38 C.F.R. § 3.306(b).

In order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  Thus, on remand, the mental health examiner must specifically indicate what evidence he or she is relying upon if the examiner determines that the Veteran's psychiatric disorder existed prior to service.  If the examiner finds the disorder preexisted service, he or she must then opine as to whether the psychiatric condition was aggravated beyond its natural progression during service.

The October 2005 VA mental health examiner noted that the Veteran had recently been seen at the Sasul Creek Outpatient Clinic.  The Veteran testified in February 2011 that he had recently been hospitalized for an anxiety attack at Memorial Hospital.  These and any other pertinent private treatment records must be obtained.  See 38 C.F.R. § 3.159(c)(1).  As a final matter, the Veteran also testified that he continues to receive treatment at the VA Medical Center (VAMC) in Palo Alto and at the VA Community Based Outpatient Clinic (CBOC) in Modesto.  He submitted a February 2008 VA inpatient psychiatric hospitalization record that indicated he was an inpatient for a number of weeks from January to February 2008.  However, only VA treatment records dated through November 2007 have been associated with the Veteran's claims file.  

VA must make reasonable efforts to assist a claimant in obtaining reasonably identified evidence and information necessary to substantiate a claim unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C. § 5103A(a)(1)-(2).  Documents, such as medical records generated by VA, are considered constructively part of the record before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam).  Therefore, on remand, the AOJ should associate any relevant treatment records from the VA Palo Alto Health Care System, to include treatment records from the Palo Alto VAMC and the Modesto outpatient clinic, with the claims file.


Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all private medical care providers who have treated him for his claimed disabilities, to specifically include any treatment at Memorial Hospital and the Sasul Creek Outpatient Clinic.  After securing any necessary release(s), such records should be requested, to include all diagnostic testing, interpretation and reports, and all records that are not duplicates should then be associated with the claims file.

2.  The AOJ should obtain and associate with the claims file copies of all pertinent records of treatment received at the VA Palo Alto Health Care System, to include treatment records from the Palo Alto VAMC, and the VA Community Based Outpatient Clinic (CBOC) in Modesto, California, or at any other VA facility identified by the Veteran, from November 2007 to the present.

3.  After all of the above has been completed, the AOJ should schedule the Veteran for a VA musculoskeletal examination to evaluate the current nature, extent and etiology of his claimed bilateral knee and low back disorders.  The claims file must be provided to the examiner for review.  All appropriate tests and studies (and consultations, if warranted) should be accomplished, if any, and all clinical findings should be reported in detail.  

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent or greater probability) that the Veteran's claimed right knee disorder is related to an event, injury, or disease in service, or if any arthritis of the right knee was manifested to a compensable degree within one year of his separation from service.  The examiner must also provide an opinion as to whether it is at least as likely as not  that the Veteran's claimed left knee disorder is related to an event, injury, or disease in service, or if any arthritis of the left knee was manifested to a compensable degree within one year of his separation from service.  

The examiner must also provide an opinion as to whether it is at least as likely as not that the Veteran's claimed low back disorder is related to an event, injury, or disease in service, or if any arthritis of the low back was manifested to a compensable degree within one year of his separation from service.

A thorough rationale, to include reference to relevant evidence of record as appropriate, must be provided for all opinions expressed.  In the extraordinary circumstance that any requested opinion cannot be provided without resort to mere speculation, the examiner should so state and must explain why an opinion cannot be provided without resort to speculation.

4.  The AOJ also should schedule the Veteran for a VA neurology examination to evaluate the current nature, extent and etiology of his claimed headache disorder.  The claims file must be provided to the examiner for review.  All appropriate tests and studies (and consultations, if warranted), if any, should be accomplished, and all clinical findings should be reported in detail.  

The examiner is request to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent or greater probability) that the Veteran's claimed headache disorder is etiologically related to an event, injury, or disease in service.  The examiner is also requested to provide an opinion as to whether it is at least as likely as not  that the Veteran's claimed headache disorder is caused by, secondary to or aggravated by any other disability from which the Veteran currently suffers.  

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  In the extraordinary circumstance that any requested opinion cannot be provided without resort to mere speculation, the examiner should so state and must explain why an opinion cannot be provided without resort to speculation.

5.  Further, the AOJ should schedule the Veteran for a VA mental health examination where the examiner is requested to determine the nature, extent, and etiology of any psychiatric disorder that is diagnosed.  The claims file must be provided to the examiner for review.  All pertinent pathology should be noted in the report.  The examiner is requested to provide an opinion, with supporting rationale, as to each of the following medical questions: 

(1) Address the comment expressed by the October 2005 mental health examiner that additional testing is required to resolve the Veteran's claim for service connection for a psychiatric disorder (variously diagnosed).  Any additional testing that is deemed necessary by the examiner should be conducted.  

(2) Whether the Veteran's psychiatric disorder preexisted service;

(3) If the answer to question number 2 is in the affirmative, did the Veteran's psychiatric disorder undergo an increase in severity in service, and if so, was such increase was due to the natural progression of the disease; 

(4) if the answer to question number 2 is negative, is it at least as likely as not (i.e., at least a 50 percent probability or greater) that the Veteran's psychiatric disorder is etiologically related to his period of service.  

With respect to any medical finding that the disorder preexisted service, the examiner must specifically indicate what evidence he or she is relying upon that a psychiatric disorder existed prior to service.

In the extraordinary circumstance that any requested opinion cannot be provided without resort to mere speculation, the examiner should so state and must explain why an opinion cannot be provided without resort to speculation.  

6.  After accomplishing the above, as well as any other development deemed appropriate based on the information obtained on remand, the AOJ should readjudicate the issues on appeal.  If any claim on appeal is not fully granted, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and an appropriate period of time should be provided for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



